Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Xx

 

JOSE ANGEL MUNIVE and RUBICEL GUZMAN
TOLENTINO, individually and on behalf of all others similarly

situated,

COLLECTIVE ACTION
Plaintiffs, COMPLAINT

JURY TRIAL

-against-
DEMANDED

KMP RESTAURANT CORP. d/b/a LOUKOUMI
RESTAURANT, and COSTAS AVLONITIS, as an individual,

Defendants.
x

 

1,

Plaintiffs, JOSE ANGEL MUNIVE and RUBICEL GUZMAN TOLENTINO,
individually and on behalf of all others similarly situated, (hereinafter referred to as
"Plaintiffs"), by their attorneys at Helen F. Dalton & Associates, P.C., allege, upon
personal knowledge as to themselves and upon information and belief as to other
matters, as follows:

PRELIMINARY STATEMENT
Plaintiffs, JOSE ANGEL MUNIVE and RUBICEL GUZMAN TOLENTINO,
individually and on behalf of all others similarly situated, through undersigned
counsel, bring this action against KMP RESTAURANT CORP. d/b/a LOUKOUMI
RESTAURANT., and COSTAS AVLONITIS, as an individual, (hereinafter
referred to as "Defendants"), to recover damages for egregious violations of state and
federal wage and hour laws arising out of Plaintiffs’ employment at KMP
RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT., located at 45-07
Ditmars Boulevard, Astoria, New York, 11105.
10.

As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiffs seek compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C, §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES

Plaintiff, JOSE ANGEL MUNIVE, residing at 30-16 41" Street, Astoria, New York
11103, was employed by Defendants at KMP RESTAURANT CORP. d/b/a
LOUKOUMI RESTAURANT, from in or around August 2019 until in or around
December 2019.

Plaintiff, RUBICEL GUZMAN TOLENTINO, residing at 25-76 Steinway Street,
Astoria, New York 11103, was employed by Defendants at KMP RESTAURANT
CORP. d/b/a LOUKOUMI RESTAURANT, from in or around October 2007 until in
or around January 2020.

Upon information and belief, Defendant, KMP RESTAURANT CORP. d/b/a
LOUKOUMI RESTAURANT, is a corporation organized under the laws of New
York with a principal executive office at 45-07 Ditmars Boulevard, Astoria, New

York 11105.
11.

12.

13.

14,

15.

16.

17.

18.

19.

Upon information and belief, Defendant, KMP RESTAURANT CORP. d/b/a
LOUKOUMI RESTAURANT, is a corporation authorized to do business under the
laws of New York.

Upon information and belief, Defendant, COSTAS AVLONITIS, owns and operates
KMP RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT.

Upon information and belief, Defendant, COSTAS AVLONITIS, is an agent of KMP
RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT.

Upon information and belief, Defendant, COSTAS AVLONITIS, has power over
personnel decisions at KMP RESTAURANT CORP. d/b/a LOUKOUMI
RESTAURANT.

Upon information and belief, Defendant, COSTAS AVLONITIS, has power over
payroll decisions at KMP RESTAURANT CORP. d/b/a LOUKOUMI
RESTAURANT.

Defendant, COSTAS AVLONITIS, has the power to hire and fire employees,
including Plaintiffs, at KMP RESTAURANT CORP. d/b/a LOUKOUMI
RESTAURANT, establish and pay their wages, set their work schedule, and
maintains their employment records.

Defendant COSTAS AVLONITIS was responsible for supervising Plaintiffs and
directing Plaintiffs on what tasks to perform.

During all relevant times herein, Defendant, COSTAS AVLONITIS, was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

On information and belief, KMP RESTAURANT CORP. d/b/a LOUKOUMI
RESTAURANT, is, at present and has been at all times relevant to the allegation in
the complaint, an enterprise engaged in interstate commerce within the meaning of
the FLSA in that the entity (i) has had employees engaged in commerce or in the
production of goods for commerce, and handle, sell or otherwise work on goods or
material that have been moved in or produced for commerce by any person: and (it)

has had an annual gross volume of sales of not less than $500,000.00.
20.

21.

22.

23.

24.

25.

26.

27.

28.

FACTUAL ALLEGATIONS
Plaintiff, JOSE ANGEL MUNIVE, was employed by Defendants at IKKMP
RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT, from in or around
August 2019 until in or around December 2019.
During Plaintiff, JOSE ANGEL MUNIVE’S employment by Defendants at KMP
RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT, Plaintiff's primary
duties were as a food preparer, while performing other miscellaneous duties from in
or around August 2019 until in or around December 2019.
Plaintiff, JOSE ANGEL MUNIVE, was paid by Defendants approximately $550.00
per week from in or around August 2019 until in or around December 2019.
Plaintiff, JOSE ANGEL MUNIVE, worked approximately sixty-six (66) hours from
August 2019 to December 2019 per week at KMP RESTAURANT CORP. d/b/a
LOUKOUMI RESTAURANT.
Although Plaintiff, JOSE ANGEL MUNIVE, worked approximately sixty-six (66) or
more per week during his employment by Defendants from in or around August 2019
until in ot around December 2019, Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.
Plaintiff, RUBICEL GUZMAN TOLENTINO, was employed by Defendants at KMP
RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT, from in or around
October 2007 until in or around January 2020.
During Plaintiff, RUBICEL GUZMAN TOLENTINO’S employment by Defendants
at KMP RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT, Plaintiff's
primary duties were as a cook and grill worker, while performing other miscellaneous
duties from in or around October 2007 until in or around January 2020.
Plaintiff, RUBICEL GUZMAN TOLENTINO, was paid by Defendants approximately
$350.00 per week from in or around July 2014 until in or around December 2016,
approximately $480.00 per week from in or around January 2017 until in or around
January 2020.
Defendants failed to pay Plaintiff, RUBICEL GUZMAN TOLENTINO, the legally

prescribed minimum wage for his hours worked from in or atound January 2016 until
29,

30.

31.

32.

33.

34,

35.

in or around December 2016, and from in or around January 2018 until in or around
January 2020, a blatant violation of the minimum wage provisions contained in the
FLSA and NYLL.

Plaintiff, RUBICEL GUZMAN TOLENTINO, worked approximately sixty-four (64)
hours per week at KMP RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT,
from in or around July 2014 until in or around January 2020.

Although Plaintiff, RUBICEL GUZMAN TOLENTINO, worked approximately sixty-
four (64) or more per week during his employment by Defendants from in or around
July 2014 until in or around January 2020, Defendants did not pay Plaintiff time and a
half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
cook, grill person or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been

subject to Defendants’ common practices, policies, programs, procedures, protocols
36.

37.

38.

39.

AQ.

Al,

42.

43,
44,

45.

and plans including willfully failing and refusing to pay required minimum and
overtime wage compensation.

Upon information and belief, Defendants employed approximately 15 to 25
employees within the relevant time period who were subjected to similar payment
structures,

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
46.

47.

48.

49,

50.

51.

52.

53.

54.

55.

Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of

forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
56.

57.

58.

59.

60.

61.

62.

63.

64,

which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

Due to Defendants’ New York Labor Law violations, Plaintiffs were entitled to
recover from Defendants, jointly and severally, their unpaid overtime wages and an
amount equal to his unpaid overtime wages in the form of liquidated damages, as well
as reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Minimum Wages Under The Fair Labor Standards Act

Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiffs a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.

Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs’ compensation.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, his unpaid minimum wages and an equal amount in
the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the

action including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

65. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

66. At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of NYLL §§2 and 651.

67. At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

68. Defendants failed to record, credit or compensate Plaintiffs the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

69. Defendants also failed to pay Plaintiffs the required minimum wage, which Plaintiffs
were entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

Due to Defendants’ NYLL violations, Plaintiffs are entitled to recover from Defendants,

jointly and severally, their unpaid minimum wages and an amount equal to their unpaid

minimum wages in the form of liquidated damages, as well as reasonable attorneys’ fees

and costs of the action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

70, Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

71. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

72. Defendants are liable to Plaintiffs in the amount of $5,000.00 each, together with

costs and attorneys’ fees.
SIXTH CAUSE OF ACTION

Violation of the Wage Statement Requirements of the New York Labor Law

73. Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

74, Defendants failed to provide Plaintiffs with wage statements upon each payment of
wages, as required by NYLL §195(3)
75. Defendants are liable to Plaintiffs in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that judgment be granted:

a.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;
Awarding Plaintiffs unpaid overtime wages;

Awarding Plaintiffs unpaid minimum wages;

Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiffs prejudgment and post-judgment interest,

Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all questions of fact raised by the complaint.

VY
Dated: This 4 day of July 2020.

    
 

Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601

10
Case 1:20-cv-03028-RPK-RER Document1 Filed 07/08/20 Page 11 of 12 PagelD #: 11

Kew Gardens, New York 11415
Telephone: 718-263-9591
Fax: 718-263-9598

11
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOSE ANGEL MUNIVE and RUBICEL GUZMAN TOLENTINO, individually and on behalf of
all others similarly situated,

Plaintiffs,
-against-

KMP RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT, and COSTAS AVLONITIS, as
an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

KMP RESTAURANT CORP. d/b/a LOUKOUMI RESTAURANT
45-07 DITMARS BOULEVARD

ASTORIA, NEW YORK 11103

COSTAS AVLONITIS
25-21 715? STREET
ASTORIA, NY 11102

COSTAS AVLONITIS
45-07 DITMARS BOULEVARD
ASTORIA, NEW YORK 11103

COSTAS AVLONITIS

31-30 418? STREET
ASTORIA, NEW YORK 11103

12
